Citation Nr: 0843921	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-37 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for hearing loss 
of the left ear.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1983 to 
January 1989, and from July 1990 to September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for left ear hearing loss.

 

FINDING OF FACT

Since October 1, 2006, the veteran's service-connected 
hearing loss of the left ear has been manifested by no more 
than auditory acuity level VII.  The hearing loss in his 
right ear is not service-connected.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss in the 
left ear have not been met since October 1, 2006, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, 4.87, Tables VI, VII, 
Diagnostic Code (DC) 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2008).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results meet the numerical criteria for such a 
rating, and thus his hearing loss will be rated by both the 
usual and alternate methods.  38 C.F.R. § 4.86 (2008).

If impaired hearing is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§§ 3.383(a)(3), 4.85(f) (2008).  In this case, the veteran's 
right ear is not service-connected.  Therefore, his right ear 
will be assigned a designation of Roman Numeral I when rated 
by both the usual and alternate methods.

The veteran's left ear hearing loss, status post 
tympanoplasty, has been rated noncompensably disabling under 
DC 6100 since October 1, 2006.

The veteran's service medical records reflect that veteran 
has a history of left ear problems.  In February 1991, the 
veteran was diagnosed with tympanic membrane perforation of 
the left ear, and underwent left ear tympanoplasty.  A post-
operative infection resulted in residual perforation of the 
tympanic membrane and the veteran underwent a second 
tympanoplasty in June 1991.  Post-operative examination 
revealed a possible defect of the ossicular chain.  In 
November 1991, the veteran underwent ossicular reconstruction 
of the left eardrum.  He then experienced continuing pain and 
loss of hearing, and underwent ossiculoplasty in October 
1994.  Upon examination in November 1995, significant hearing 
loss was shown in left ear.  The veteran was prescribed a 
hearing aid in August 1997, which he lost while stationed in 
Iraq.  Audiological examination in August 2004 showed 
conductive left ear hearing loss.  In November 2004, the 
veteran was again fitted for a hearing aid.  

The veteran underwent VA audiological examination in March 
2007.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
20
LEFT
65
65
70
70
80

The averages were 21.25 in the right ear and 71.25 in the 
left ear.  Speech recognition ability was 96 percent in the 
right ear and 88 percent in the left ear. 

A September 2007 follow-up audiological examination revealed 
left ear hearing loss consistent with the March 2007 
examination, though the audiometric results were not included 
in the physician's report.  Treatment records dated until 
February 2008 show that the veteran received periodic care 
associated with his hearing aid.

Because the veteran's right ear is not service connected, his 
right ear is designated a Roman Numeral I.  38 C.F.R. 
§§ 3.383(a), 4.85(f).  For the left ear, the average pure 
tone threshold of 71.25 decibels, along with speech 
discrimination percentage of 88 percent, warrant designation 
of Roman Numeral III, under Table VI of 38 C.F.R. § 4.85.  
Where the left ear is Roman Numeral III, and the right ear is 
Roman Numeral I, the appropriate rating is 0 percent under DC 
6100.  38 C.F.R. § 4.85, Table VII.

When evaluated under Table VIA of 38 C.F.R. § 4.85, the 
veteran's non-service connected right ear again warrants a 
designation of a Roman Numeral I.  38 C.F.R. § 3.383.  The 
average pure tone threshold of 71.25 decibels for the left 
ear warrants a designation of Roman Numeral VII.  Where the 
right ear is Roman Numeral I, and the left ear is Roman 
Numeral VII, the appropriate rating is 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

Because the use of Table VIA demonstrates a higher numeral 
for the left ear, the Board will rate the veteran's left ear 
as Roman Numeral VII.  38 C.F.R. § 4.86(b).  However, under 
both Table VI and Table VIA, the rating is 0 percent under 
Diagnostic Code 6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected left ear 
hearing loss.  However, according to the March 2007 
audiometric test results, as compared to the rating criteria, 
an increased rating may not be granted. 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since October 2006, 
when service connection became effective, the veteran's 
bilateral hearing loss has not warranted a compensable 
rating.

As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The veteran's claim for an increased initial rating for left 
ear hearing loss arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's VA treatment records, and afforded him a 
VA examination in March 2007.  The Board finds these actions 
have satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial compensable rating for left ear hearing loss is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


